DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a disposable diaper with an integrated container, classified in A61F 13/84.
II. Claim 14-20, drawn to a method of making a disposable diaper with an integrated container, classified in A61F 13/15585.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made, respectively. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the product as claimed can be made by a materially different process such as positioning the liquid permeable layer adjacent to the liquid impermeable layer, adhering them to form a pouch with an open end, inserting the absorbent core and container through the open end, adhering the container to the liquid impermeable layer or liquid permeable layer, and then adhering the open end closed.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The inventions have acquired a separate status in the art in view of their different classification, namely that group I is classified in A61F 13/84 and group II is classified in A61F 13/15585.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Chancellor Shafor on 10/03/2022 a provisional election was made with traverse to prosecute the invention of group I, claims 1-13. Affirmation of this election must be made by applicant in replying to this Office action. Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powell (US 4,743,240 A).
Regarding claim 1, Powell discloses a disposable diaper having an integrated container (Figs. 1-4, feat. 10; Col. 4, lines 25-53), the diaper comprising: a chassis (Fig. 1) comprising a front end, a back end, a liquid permeable layer extending from the front end to the back end (Fig. 2, feat. 1; Col. 4, lines 33-37), and a liquid impermeable layer extending from the front end to the back end (Fig. 2, feat. 7; Col. 4, lines 33-37); an absorbent core disposed between the liquid permeable layer and the liquid impermeable layer, the liquid permeable layer, liquid impermeable layer, and the absorbent core arranged to form a layered stack (Figs. 1-2, feat. 3; Col. 4, lines 33-37); and a container disposed between the liquid impermeable layer and the liquid permeable layer (Figs. 1-3, feat. 20; Col. 4, lines 33-48).
Regarding claim 2, Powell discloses the diaper of claim 1, and further discloses that the container is a flat flexible pouch (Fig. 3, feat. 20).
Regarding claim 3, Powell discloses the diaper of claim 1, and further discloses that the container is disposed at the back end (Figs. 1, 3, and 4, feat. 20).
Regarding claim 4, Powell discloses the diaper of claim 3, and further discloses that the diaper has a crotch portion between the front end and the back end, the back end includes an upper portion opposite the crotch portion, and the container is disposed proximate the upper portion of the back end (Figs. 1 and 4, feat. 12; Col. 4, lines 25-32).
 Regarding claim 8, Powell discloses the diaper of claim 1, and further discloses that the container further comprises a seal (Figs. 1, 3, and 4, feat. 21; Col. 4, lines 33-68; The bag 20 comprises a slit opening 21 which may be sealed).
Regarding claim 12, Powell discloses the diaper of claim 1, and further discloses that the container is configured to hold disposable wet wipes (Fig. 3, feats. 11, 13, and 15; Col. 4, lines 38-48; The bag comprises pockets for holding towelettes with a cleaning agent).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US 4,743,240 A) in view of Walker (US 6,475,204 B1).
Regarding claim 5, Powell discloses the diaper of claim 1, but does not disclose that the liquid impermeable layer further comprises a port for accessing the container. Regarding claim 6, Powell discloses the diaper of claim 1, but does not disclose that the liquid impermeable layer further comprises an area of weakness proximate the container for creating a port to access the container. Regarding claim 7, Powell does not disclose that the area of weakness comprises a perforation.
Walker teaches a diaper (Figs. 1-3, feat. 10; Col. 2, lines 40-61) comprising a pocket member (16) containing wipes (30) disposed between a liquid impermeable layer (12) and an absorbent layer (14). Walker teaches a line of perforations (20) for forming an access opening (34) through the liquid impermeable layer for accessing the contents of the pocket member (Col. 2, lines 50-61). Walker teaches that such a configuration for accessing the contents of the container advantageously prevents a baby wearing the diaper from accessing the container (Col. 1, lines 24-39). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the diaper disclosed by Powell so that the liquid impermeable layer further comprises a port for accessing the container, with respect to claim 5, so that the liquid impermeable layer further comprises an area of weakness proximate the container for creating a port to access the container, with respect to claim 6, and so that the area of weakness comprises a perforation, with respect to claim 7, in order to prevent a baby wearing the diaper from accessing the container as taught by Walker.
Regarding claim 13, Powell discloses the diaper of claim 1. Powell does not disclose that the liquid permeable layer is adhered to the liquid impermeable layer and the container is adhered to at least one of the liquid permeable layer or the liquid impermeable layer.
As discussed above, Walker teaches a diaper (Figs. 1-3, feat. 10; Col. 2, lines 40-61) comprising a pocket member (16) containing wipes (30) disposed between a liquid impermeable layer (12) and a liquid absorbent layer (14). Walker further teaches that the pocket member is adhesively secured between the liquid impermeable layer and the liquid absorbent layer, and that the pocket member is secured to the liquid impermeable member (Fig. 3; Col. 2, lines 40-49). As discussed above, Walker teaches that a pocket with such a configuration advantageously prevents a baby wearing the diaper from accessing the container (Col. 1, lines 24-39). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the diaper disclosed by Powell so that the liquid permeable layer is adhered to the liquid impermeable layer and the container is adhered to at least one of the liquid permeable layer or the liquid impermeable layer in order to prevent a baby wearing the diaper from accessing the container as taught by Walker.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US 4,743,240 A) in view of Edwards (US 2003/0109841 A1).
Regarding claim 9, Powell discloses the diaper of claim 8, but is silent with respect to the seal being re-sealable. Regarding claim 10, Powell does not disclose that the seal comprises a re-sealable zipper or a re-sealable tacky substance.
Edwards teaches a diaper (Figs. 1-3, feat. 1; ¶0019) comprising a panel formed into a pocket (7; ¶0020-0021) for storing items such as wet wipes (¶0013). Edwards further teaches that that the pocket comprises a resealable closure flap (9) which may be secured by any suitable means of closure, such as a zipper (¶0021). Edwards teaches that making the closure resealable advantageously makes the pocket storage space reusable (¶0011). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the diaper disclosed by Power so that the seal is re-sealable, with respect to claim 9, and so that the seal comprises a re-sealable zipper or re-sealable tacky substance, with respect to claim 10, so that the space inside of the container is reusable as taught by Edwards.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Powell (US 4,743,240 A) in view of Cortina (US 4,790,840 A).
Regarding claim 11, Powell discloses the diaper of claim 1, but does not disclose that the container is impermeable to liquid.
Cortina teaches a diaper (Fig. 1, feat. 10; Col. 3, lines 16-52) comprising an attached package (14) for containing pre-moistened wipes (18). Cortina teaches that the package is substantially liquid-proof in order to ensure that the liquid moistening the wipes does not evaporate (Col. 2, lines 8-37; Col. 3, lines 16-52). Powell discloses that the bag comprises pockets that may store wet wipes (Powell: Figs. 3, feats. 11, 13, and 15; Col. 4, lines 38-48). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the diaper disclosed by Powell so that the container is impermeable to liquid in order to prevent the liquid moistening the wet-wipes from evaporating as taught by Cortina.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ives (US 6,454,748 B1) discloses a diaper with a pocket for wipes.
Beresford et al. (US 2014/0228797 A1) discloses a diaper with an integrated wet wipe container.
Kropf et al. (US 2005/0182375 A1) discloses a diaper with an adhesively sealed pocket.
Donoho (US 2011/0092939 A1) discloses a diaper with a wet wipe pocket and a pocket for storing the soiled diaper.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781